*157Dissenting Opinion by
Mr. Justice Roberts:
I join in the dissenting opinion of the Chief Justice and herewith dissent from the majority’s modification and limitation of the order of the court below. The majority too narrowly and unrealistically construe the provisions and purposes of the Pennsylvania Election Code and fail to give adequate consideration to the necessity for an atmosphere of unquestioned fairness and impartiality in the conduct of elections. It is difficult to conceive why the majority would restrict the order below and thereby permit a situation which even suggests impropriety or unfairness in the election process;
It' is even more difficult to understand why public officials seeking re-election would contribute to such a suggestion by opposing the court’s appointment of an impartial Election Board to act in matters pertaining to the election in which these officials themselves are candidates. I would therefore affirm the order of the lower court as entered.